393 F.2d 937
Sally WERSBA, Appellant,v.John J. SEILER, Alfred Seiler, Ernest Seiler, Wersba-Seiler, Inc., Wonder Knitting Mills, Inc. and Albert Schlager.
No. 16639.
United States Court of Appeals Third Circuit.
Submitted on Briefs February 6, 1968.
Decided May 20, 1968.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Thomas J. Clary, Judge.


1
Sally Wersba, pro se.


2
William A. Steckel, Slatington, Pa., for appellees (all except Schlager).


3
Marshall J. Seidman, Seidman & Rome, Philadelphia, Pa., for appellee Albert Schlager.

OPINION OF THE COURT

4
Before HASTIE, Chief Judge, and FREEDMAN and VAN DUSEN, Circuit Judges.

PER CURIAM:

5
On review of this case we find no basis for disturbing the decision of the district court, 263 F. Supp. 838.


6
The judgment therefore will be affirmed.